IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
VS. Cause No. 19 MJ 2135-JFR
CODY JENSEN LAWEKA,

Defendant.

ORDER TOLLING SPEEDY TRIAL COMPUTATION

The Court, having been informed of the circumstances, now finds the ends of justice
served by granting the request to toll the speedy indictment computation. The Court expressly
finds that the public's interest in a speedy indictment is outweighed by (1) the public's interest in
the potential for pre-indictment resolution of this case, which would result in a quicker resolution
of the case, and which would spare the judicial, prosecutorial, defense, and law enforcement
resources that would be expended if this case proceeded to trial; and (2) the potential benefit
conferred upon the defendant in an expedited resolution of the case.

IT IS THEREFORE ORDERED that a period of time not to exceed ninety (60) days, for

an aggregate total of 90 days, is hereby excluded from the computation of a speedy indictment

pursuant to 18 U.S.C. §3161 (h)(7)(A). Abele Vlg

UNITED STATES MAGISTRATE JUDGE

 
